Title: Sunday June the 10th 1781.
From: Adams, John Quincy
To: 


       This morning I got up at about 7 1/2 o’clock breakfasted and at about 9 o’clock Pappa, brother Charles and myself went to the English presbyterian Church and heard a Sermon; the text was in Thessaloniens 1st: 5 Ch: 17th vs. “pray Without ceasing.”
       We got home at about eleven o clock. As we came out of the Church we found Mr. Jennings in the Coach, he said he had been deterred by his barber. We dined at home; Mr. Jennings din’d with us; at two o’clock brother Charles and Myself went again to Church; our text was in the Psalms: after Church we went to Mr. Kaa’s to see Mr. Bordly but he was gone out to take a walk; but we found Mr. Jennings, Mr. Brush, Dr. Brown, Mr. Greves and two other gentlemen, and soon after Mr. Bordly came in. We stay’d there some time and then Mr. Jennings came with brother Charles and Myself to Pappa’s house; the other gentlemen went to take a walk; at about 6 o’clock Pappa and Mr. Jennings went out together, and brother Charles and I, went to see Messrs. Sigourny and Ingraham. They were gone to take a walk, but the ladies were at home, we found Mr. Thaxter there, some time after the Gentlemen came home; we stay’d there about an hour and at about 7 o clock we came back again; we found Mr. Guild and Mr. Jennings here; at about Nine o clock we went to Madm. Chabanel’s; we found her, and the young ladies at home, but Mr. Le Roi and young Mr. Chabanel were gone out; we supp’d there and got home at about 10 1/2 o’clock. At about 11 o’clock we went to bed.
      